 

Exhibit 10.14

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of December 9, 2015, by and between NUGENE INTERNATIONAL, INC., a Nevada
corporation (“Company”), and the investor listed on the signature page hereof
(“Purchaser”).

 

RECITALS

 

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desire
to purchase from the Company, on the terms and conditions set forth in this
Agreement, the Company’s 10% Convertible Note Due December10, 2016, in the form
of Exhibit A attached hereto (the “Note”) and Warrants in the form of Exhibit B
attached hereto (the “Warrant”), and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.          AGREEMENT TO PURCHASE AND SELL SECURITIES. Subject to the terms and
conditions of this Agreement, the Purchaser hereby agree to purchase the Note
and Warrants from the Company, and the Company hereby agrees to sell the Note
and Warrants to the Purchaser at the Closing (as defined below). The aggregate
purchase price for the Note shall be $100,000 (“Purchase Price”). As used
herein, the term “Securities” shall mean (i) the Note and shares of Common Stock
issued upon conversion of the Note and (ii) the Warrants and shares of Common
Stock issued upon exercise of the Warrants.

 

2.          CLOSING.

 

(a)         The purchase and sale of the Securities shall take place within five
(5) calendar days after the date of this Agreement, on such date as the Company
and the Purchaser may agree either in writing or orally (the “Closing”).

 

(b)         At the Closing, against delivery of the Purchase Price by wire
transfer of immediately available funds in accordance with the Company’s
instructions, the Company shall issue and deliver or cause to be delivered to
each Purchaser its originally executed Note and Warrant.

 

3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to the Purchaser, as of the date hereof and as of the
Closing, that:

 

(a)          Organization and Existence; Authority/Capacity. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with full right, power and authority to enter
into this Agreement, the Note, and the Warrant (“Transaction Documents”) and to
consummate the transactions contemplated hereby and otherwise to carry out,
perform and discharge its obligations under such documents.

 

 1 

 

 

(b)          Due Authorization. All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement, including the
authorization, issuance, reservation for issuance and delivery of the
Securities, have been taken and no further consent or authorization of the
Company, the Board of Directors of the Company or the Company’s stockholders is
required. Each of the Note and this Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) the effect of
rules of law governing the availability of equitable remedies.

 

(c)          Valid Issuance of the Securities. When issued at the Closing, the
Securities will be duly authorized, validly issued, fully paid and
non-assessable, free and clear from all taxes and liens, claims and encumbrances
imposed by the Company, other than restrictions under applicable securities
laws, and will not be subject to any preemptive rights or similar rights that
have not been waived by the holders thereof. The Company has reserved for
issuance, and at all times hereafter will reserve for issuance, a sufficient
number of shares of Common Stock to permit all shares of common stock to be
issued upon full conversion or exercise of the Securities.

 

(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated thereby, do not and will not (i) conflict with or
violate any provision of the Company’s organizational documents, (ii) conflict
with, result in a breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of the Company or any
of its subsidiaries pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument to which
the Company (or any of its subsidiaries) is a party or by which any property or
asset of the Company (or any of its subsidiaries) is bound or affected, except
to the extent such conflict, breach, default, lien or right would not reasonably
be expected to result in a material adverse effect on the Company, or (iii)
result in a violation of any constitution, statute, law, rule, regulation,
order, judgment, injunction, decree, ruling, charge or other restriction of any
court or governmental authority to which the Company (or any of its
subsidiaries) is subject (including without limitation federal, state and
foreign securities laws and regulations) or by which any material property or
asset of the Company (or any of its subsidiaries) is bound or affected, except
to the extent such violation would not reasonably be expected to result in a
material adverse effect on the Company.

 

(e)          Exchange Act Documents. Since December 31, 2014, the Company has
filed all reports, schedules, statements and other documents required to be
filed by it with the Securities and Exchange Commission (the “SEC”) pursuant to
the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules and regulations promulgated thereunder (the
“Exchange Act Documents”). Each of the Exchange Act Documents, as of the
respective dates thereof (or, if amended or superseded by a filing or
submission, as the case may be, prior to the Closing date, then on the date of
such filing or submission, as the case may be), (1) did not contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading and (2) complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such Exchange Act Document. The Company
and its subsidiaries have no liabilities or obligations which are not disclosed
in the Exchange Act Documents, other than those liabilities or obligations
incurred in the ordinary course of the Company's or its subsidiaries' respective
businesses since the date of the financial statements contained therein which
liabilities and obligations, individually or in the aggregate, do not have, and
could not reasonably be expected to result in, a material adverse effect on the
Company. Since December 31, 2014, other than as set forth in the Company’s most
recent Form 10-K filed with the SEC, there has not been and there exists no
event, occurrence, circumstance, condition or development (whether with or
without notice or the passage of time or both) that, individually or in the
aggregate, has had or could reasonably be expected to result in a material
adverse effect on the Company.

 

 2 

 

 

4.           REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER. The Purchaser
represents and warrants to the Company that:

 

(a)          Due Authorization. All action on the part of the Purchaser
necessary for the authorization, execution, delivery of and the performance of
the transactions contemplated by this Agreement have been taken and no further
consent or authorization of the Purchaser is necessary. This Agreement, when
delivered by the Purchaser in accordance with the terms hereof, will constitute
Purchaser’s legal, valid and binding obligation, enforceable in accordance with
its terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.

 

(b)          Purchase for Own Account. The Securities are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, in the
ordinary course of business, and not with a view to the public resale or
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”). The Purchaser does not have any agreement or
understanding, direct or indirect, with any other person to sell or otherwise
distribute the Securities. Notwithstanding the foregoing, the parties hereto
acknowledge the Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Securities in compliance with applicable federal and
state securities laws and as otherwise contemplated by this Agreement.

 

(c)          Investment Experience and Knowledge of the Company. Purchaser
represents that it is an accredited investor within the meaning of Regulation D
under the Securities Act. The Purchaser has substantial experience as an
investor in private placement transactions of securities of public companies
similar to the Company and acknowledges that it can bear the economic risk of
its investment in the Securities and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of this investment in the Securities and protecting its own interests in
connection with this investment. The Purchaser has also had the opportunity to
ask questions of and receive answers from the Company and its management
regarding the Company and the terms and conditions of this investment.

 

5.           MISCELLANEOUS.

 

(a)          Successors and Assigns. The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchaser. The Purchaser may assign its rights under this Agreement to any
person to whom such Purchaser assigns or transfers any of the Securities,
provided that such transferee agrees in writing to be bound by the terms and
provisions of this Agreement, and such transfer is in compliance with the terms
and provisions of this Agreement and permitted by federal and state securities
laws.

 

 3 

 

 

(b)          Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser. A Purchaser as designated on the
signature page will receive a non-accountable legal documentation preparation
fee equal to $2,500 which will be netted against its Purchase Price.

 

(c)          Governing Law. This Agreement will be governed by and construed and
enforced under the internal laws of the State of New York, without reference to
principles of conflict of laws or choice of laws.

 

(d)          Survival. The representations and warranties of the Company
contained in Section 3 of this Agreement and of the Purchaser contained in
Section 4 of this Agreement shall survive the Closing.

 

(e)          Counterparts; Electronic Delivery. This Agreement may be executed
in any number of counterparts, each of which shall be enforceable against the
parties actually executing such counterparts, and all of which together shall
constitute one instrument, and such counterparts may be delivered electronically
via PDF or facsimile.

 

(f)           Headings. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(g)          Prohibition on Variable Rate Transactions and Section 3(a)(10)
Transactions. The Company agrees not to enter into any financing transactions
that contain a conversion price that changes daily or varies based on the
current market price of the common stock (a “Variable Rate Transaction”). The
Company agrees not to enter into any debt settlement agreements pursuant to
Section 3(a)(10) of the Securities Act of 1933.

 

 4 

 

 

(h)          Indemnification of Purchaser. Subject to the provisions of this
Section 5(h), the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of the
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser Party may have with
any such shareholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by the Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, the Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Purchaser Party except
to the extent that the employment thereof has been specifically authorized by
the Company in writing, (ii) in such action there is, in the reasonable opinion
of counsel, a material conflict on any material issue between the position of
the Company and the position of the Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by the
Purchaser Party in this Agreement. The indemnification required by this Section
5(h) shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received or are incurred.
The indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

 

(i)          Notices. Any notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered (i) personally
by hand or by courier, (ii) mailed by United States first-class mail, postage
prepaid or (iii) sent by facsimile or other electronic transmission directed to
the address or facsimile number or other address for electronic transmission set
forth below. All such notices and other communications shall be deemed given
upon (i) receipt or refusal of receipt, if delivered personally, (ii) three
(3) days after being placed in the mail, if mailed, or (iii) confirmation of
facsimile transfer or other electronic transmission, if faxed or emailed.

 

If to the Company:

Nugene International, Inc.

17912 Cowan, Suite A

Irvine, California 92614

 

If to the Purchaser:

 

RBW Inc.



 

 5 

 

 

(j)          Amendments. This Agreement may be amended and the observance of any
term of this Agreement may be amended or waived only with the written consent of
the Company and the Purchaser.

 

(k)          Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

 

(l)          Entire Agreement. This Agreement, together with all exhibits and
schedules thereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and thereof and supersede any
and all prior negotiations, correspondence, agreements, understandings, duties
or obligations between the parties with respect to the subject matter hereof and
thereof.

 

(m)        Waivers. No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

 

(n)          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, as of the date first written above, the parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.

 

COMPANY:   NUGENE INTERNATIONAL, INC.

 

By: /s/ Ali Kharazmi   Name: Ali Kharazmi Title: Chief Executive Officer

 

PURCHASER:   RBW, Inc.

 

  By: /s/ Robert Wheat     Name: Robert Wheat  

Title:

 

 

Principal Amount of Note: $110,000

Purchase Price of Note: $100,000 (less documentation preparation fee of $2500)

# of Warrants to be issued: 61,111

 

 7 

 

 

Exhibit A

 

FORM OF 10% CONVERTIBLE NOTE

 

 8 

 

 

Exhibit B

 

FORM OF WARRANT

 

 9 

